Jeffrey M. Feldman (AK Bar No. 7605029)
SUMMIT LAW GROUP PLLC
315 Fifth Avenue South, Suite 1000
Seattle, WA 98104-2682
Phone: (206) 676-7000
jeff@summitlaw.com

Ralph H. Palumbo (Pro Hac Vice)
Lynn M. Engel (Pro Hac Vice)
YARMUTH LLP
1420 Fifth Avenue, Suite 1400
Seattle, WA 98101
Phone: (206) 516-3800
rpalumbo@yarmuth.com
lengel@yarmuth.com

Attorneys for Bristol Bay Economic Development Corporation, Bristol Bay Native
Association, Inc., and Bristol Bay Reserve Association

Megan R. Condon (AK Bar No. 1810096)
Matthew N. Newman (AK Bar No. 1305023)
NATIVE AMERICAN RIGHTS FUND
745 West 4th Avenue, Suite 502
Anchorage, AK 99501
Phone: (907) 276-0680
mcondon@narf.org
mnewman@narf.org

Attorneys for United Tribes of Bristol Bay

Scott Kendall (AK Bar No. 0405019)
HOLMES, WEDDLE & BARCOTT
701 W. 8th Avenue, #700
Anchorage, AK 99501
Phone: (907) 274-0666
smkendall@hwb-law.com

Attorney for Bristol Bay Regional Seafood Development Association, Inc.

Brian Litmans (AK Bar No. 0111068)
Katherine Strong (AK Bar No. 1105033)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201



        Case 3:19-cv-00265-SLG Document 66 Filed 04/06/20 Page 1 of 9
Anchorage, AK 99501
Phone: (907) 276-4244
Email: blitmans@trustees.org
        kstrong@trustees.org

Attorneys for SalmonState, Alaska Center, Alaska Community Action on Toxics, Alaska
Wilderness League, Cook Inletkeeper, Defenders of Wildlife, Friends of McNeil River,
McNeil River Alliance, National Parks Conservation Association, National Wildlife
Federation, Sierra Club, and Wild Salmon Center

Jacqueline M. Iwata (Pro Hac Vice)
Thomas D. Zimpleman (Pro Hac Vice)
NATURAL RESOURCES DEFENSE COUNCIL
1152 15th Street, N.W., Suite 300
Washington, DC 20005
Phone: (202) 289-2377
Email: jiwata@nrdc.org
       tzimpleman@nrdc.org

Joel R. Reynolds (Pro Hac Vice)
NATURAL RESOURCES DEFENSE COUNCIL
1314 2nd Street
Santa Monica, CA 90401
Phone: (310) 434-2300
Email: jreynolds@nrdc.org

Attorneys for Natural Resources Defense Council

Thomas S. Waldo (AK Bar No. 9007047)
Erin Whalen (AK Bar No. 1508067)
EARTHJUSTICE
325 Fourth Street
Juneau, AK 99801
Phone: (907) 586-2751
Email: twaldo@earthjustice.org
        ewhalen@earthjustice.org


Attorneys for Earthworks

Austin Williams (AK Bar No. 0911067)
TROUT UNLIMITED
3105 Lake Shore Drive, Suite 102B



        Case 3:19-cv-00265-SLG Document 66 Filed 04/06/20 Page 2 of 9
Anchorage, AK 99517
Tel.: 907.277.1590
Austin.Williams@tu.org

Paul A. Werner (Pro Hac Vice)
Steven P. Hollman (Pro Hac Vice)
Abraham J. Shanedling (Pro Hac Vice)
Rachelle P. Bishop (Pro Hac Vice)
SHEPPARD, MULLIN, RICHTER & HAMPTION LLP
2099 Pennsylvania Avenue, NW, Suite 100
Washington, D.C. 20006-6801
Tel.: 202.747.1900
pwerner@sheppardmullin.com
shollman@sheppardmullin.com
ashanedling@sheppardmullin.com
rbishop@sheppardmullin.com

Attorneys for Trout Unlimited

                    THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA

 BRISTOL BAY ECONOMIC DEVELOPMENT
 CORPORATION, et al.,                            Case No. 3:19-cv-00265-SLG

                                   Plaintiffs,

              v.

 CHRIS HLADICK
 U.S. Environmental Protection Agency, et al.,

                                   Defendants.


 SALMONSTATE, et al.,                            Case No. 3:19-cv-00267-SLG

                                   Plaintiffs,

              v.

 CHRIS HLADICK,



        Case 3:19-cv-00265-SLG Document 66 Filed 04/06/20 Page 3 of 9
 U.S. Environmental Protection Agency, et al.,

                                    Defendants.


 TROUT UNLIMITED,                                        Case No. 3:19-cv-00268-SLG

                                    Plaintiff,

               v.

 U.S. ENVIRONMENTAL PROTECTION
 AGENCY, et al.,

                                    Defendants.



     PLAINTIFFS’ JOINT MOTION TO EXPEDITE CONSIDERATION OF
   PLAINTIFFS’ MOTION TO LIFT STAY UNDER MISCELLANEOUS GENERAL
                           ORDER NO. 20-11


        Plaintiffs Bristol Bay Economic Development Council, et al. move the Court to

expedite consideration of Plaintiffs’ Motion to Lift Stay Under Miscellaneous General

Order No. 20-11, Doc. 65, pursuant to Local Rule 7.3(a). The Environmental Protection

Agency (EPA) takes no position on this motion and the State opposes this motion. See

Declaration of Brian Litmans in Support of Plaintiffs’ Motions to Lift Stay and Expedite

Consideration at ¶¶ 5–7 (filed contemporaneously with this motion).

   I.      STATEMENT OF RELEVANT FACTS

        Plaintiffs challenge EPA’s withdrawal of its Proposed Determination under

Section 404(c) of the Clean Water Act. While in place, the Proposed Determination




         Case 3:19-cv-00265-SLG Document 66 Filed 04/06/20 Page 4 of 9
prevented the Army Corps of Engineers (the Corps) from issuing a Section 404 permit for

the proposed Pebble Mine in the headwaters of Bristol Bay. See generally Doc. 1.

       Notwithstanding the claims raised in this case, the Corps is continuing its

permitting process. In late March, the Corps announced that it plans on releasing its Final

Environmental Impact Statement (FEIS) in mid-June with a Record of Decision (ROD) to

be issued approximately 60 days later. See Declaration of Wesley James Furlong in

Support of Plaintiffs’ Motion to Lift Stay at ¶¶ 3, 5–8, 10. 1

       Plaintiffs raised the Corps’ permitting schedule in their Joint Opening Summary

Judgment Brief, noting that “[t]he Corps has stated that it anticipates issuing a decision

on [Pebble Limited Partnership’s] permit application in the fall of 2020 although it has

not updated its project website.” Doc. 48 at 33, citing Doc. 40 at 3 n.2. The Corps

remains on schedule. It could issue a decision as soon as mid-July, although it has

advised cooperating agencies that it will issue a decision approximately 60 days after it

completes its FEIS. See Furlong Declaration at ¶ 8. Under this schedule, the Corps would

issue its ROD in mid-August.

       Plaintiffs’ requested remedy — vacating the withdrawal of the Proposed

Determination — has significant legal ramifications on the Section 404 permitting

process. The Proposed Determination precludes the Corps from issuing a Section 404


       1
         Pursuant to the National Environmental Policy Act’s implementing regulations, the
Corps can issue a ROD thirty days or later from the date the FEIS is noticed in the Federal
Register. 40 C.F.R. § 1506.10(b)(2).

Pls.’ Joint Mot. to Expedite                                                Page 5
Bristol Bay Economic Development Corp. v. Hladick, Case No. 3:19-cv-00265-SLG


           Case 3:19-cv-00265-SLG Document 66 Filed 04/06/20 Page 5 of 9
permit to Pebble Limited Partnership (PLP). See 33 C.F.R. § 323.6(b). Should the Corps

issue its Section 404 permit prior to this Court addressing the merits, Plaintiffs’ relief will

be significantly prejudiced and lack the legal impact a Section 404(c) process is intended

to have on the Corps permitting process. Plaintiffs have therefore consistently sought to

move this case along as expeditiously as possible, to ensure the Court has time to rule

before the Corps issues a Section 404 permit to PLP. See, e.g., Doc. 23 at 4 (requesting a

ruling by May 1, 2020). When the State of Alaska (State) moved to intervene in the case

on February 7, 2020, Plaintiffs did not oppose “so long as intervention does not delay the

resolution of this time-sensitive case.” Doc. 54 at 5. In granting intervention, this Court

ordered the State to submit its Opening Merits Brief “no later than March 31, 2020,” and

Plaintiffs’ to submit their Joint Reply Brief by April 14, 2020, two weeks later. Doc. 56 at

2.

       However, pursuant to Miscellaneous General Order No. 20-11 (MGO 20-11),

issued on March 30, 2020, this Court stayed all civil cases for 30 days unless otherwise

ordered by the presiding judge in each specific case. MGO 20-11 at B.1. In addition to

staying any hearings until after May 1, 2020, the District Court stayed all filing deadlines,

pending further order of the assigned judge. MGO 20-11 at B.5. Upon receiving this

order, Plaintiffs reached out to the State asking whether the State still planned to file its

brief on March 31, 2020. See Decl. of Brian Litmans at ¶ 2; see also Exhibit A to Litmans

Decl. at 4. The State initially responded that it was not planning to file on the 31st of


Pls.’ Joint Mot. to Expedite                                                Page 6
Bristol Bay Economic Development Corp. v. Hladick, Case No. 3:19-cv-00265-SLG


         Case 3:19-cv-00265-SLG Document 66 Filed 04/06/20 Page 6 of 9
March, but that it could file by April 6, 2020. See Decl. of Brian Litmans at ¶ 3; see also

Exhibit A to Litmans Decl. at 2. Soon thereafter, however, the State changed course and

advised that it did not plan to file a brief until the Court’s stay under MGO 20-11 was

lifted. See Decl. of Brian Litmans at ¶¶ 4–5; see also Exhibit A to Litmans Decl. at 1–2.

Such delay would be detrimental to this time-sensitive case, jeopardizing this Court’s

ability to rule before the Corps issues a ROD as early as mid-July.

   II.      THE COURT SHOULD EXPEDITE PLAINTIFFS’ MOTION TO LIFT
            STAY UNDER MISCELLANEOUS GENERAL ORDER NO. 20-11

         Because of the impending Corps permit decision, time is of the essence in this

case. Should Plaintiffs succeed in this action to reinstate the Proposed Determination, the

Corps would be unable to issue a permit until and unless EPA lawfully determines that

such a permit would not subject the Bristol Bay watershed to unacceptable adverse

effects. To ensure that this court is able to rule prior to a Corps permitting decision, it is

essential that briefing continue as expeditiously as possible under the circumstances. This

time pressure provides good cause for expedited consideration of Plaintiffs’ Joint Motion

to Lift Stay Under MGO 20-11. Per Local Rule 7.3(a), plaintiffs have made a good faith

effort to find resolution with the State prior to submitting this motion. Decl. of Brian

Litmans at ¶¶ 2–6. The State has indicated that it will try to respond to Plaintiffs’ Motion

to Lift Stay by April 8, 2020. Decl. of Brian Litmans at ¶ 6. Plaintiffs therefore

respectfully request that this Court expedite consideration of and rule on Plaintiffs’ Joint

Motion to Lift Stay Under MGO 20-11 by April 13, 2020.

Pls.’ Joint Mot. to Expedite                                                Page 7
Bristol Bay Economic Development Corp. v. Hladick, Case No. 3:19-cv-00265-SLG


           Case 3:19-cv-00265-SLG Document 66 Filed 04/06/20 Page 7 of 9
            Respectfully submitted on this 6th day of April, 2020.

                                s/ Jeffrey M. Feldman
                                Jeffrey M. Feldman (AK Bar No. 7605029)
                                SUMMIT LAW GROUP PLLC

                                Ralph H. Palumbo (Pro Hac Vice)
                                Lynn M. Engel (Pro Hac Vice)
                                YARMUTH LLP

                                Attorneys for Bristol Bay Economic Development
                                Corporation, Bristol Bay Native Association, Inc., and
                                Bristol Bay Reserve Association

                                s/ Megan R. Condon
                                Megan R. Condon (AK Bar No. 1810096)
                                Matthew N. Newman (AK Bar No. 1305023)
                                NATIVE AMERICAN RIGHTS FUND

                                Attorneys for United Tribes of Bristol Bay

                                s/ Scott Kendall
                                Scott Kendall (AK Bar No. 0405019)
                                HOLMES, WEDDLE & BARCOTT

                                Attorney for Bristol Bay Regional Seafood
                                Development Association, Inc.

                                s/ Jacqueline M. Iwata
                                Jacqueline M. Iwata (Pro Hac Vice)
                                Thomas D. Zimpleman (Pro Hac Vice)
                                Joel R. Reynolds (Pro Hac Vice)
                                NATURAL RESOURCES DEFENSE COUNCIL

                                Attorneys for Natural Resources Defense Council

                                s/ Brian Litmans
                                Brian Litmans (AK Bar No. 0111068)
                                Katherine Strong (AK Bar No. 1105033)
                                TRUSTEES FOR ALASKA

Pls.’ Joint Mot. to Expedite                                                Page 8
Bristol Bay Economic Development Corp. v. Hladick, Case No. 3:19-cv-00265-SLG


        Case 3:19-cv-00265-SLG Document 66 Filed 04/06/20 Page 8 of 9
                               Attorneys for SalmonState, Alaska Center, Alaska
                               Community Action on Toxics, Alaska Wilderness
                               League, Cook Inletkeeper, Defenders of Wildlife,
                               Friends of McNeil River, McNeil River Alliance,
                               National Parks Conservation Association, National
                               Wildlife Federation, Sierra Club, and Wild Salmon
                               Center

                               s/ Thomas S. Waldo
                               Thomas S. Waldo (AK Bar No. 9007047)
                               Erin Whalen (AK Bar No. 1508067)
                               EARTHJUSTICE

                               Attorneys for Earthworks

                               s/ Austin Williams
                               Austin Williams (AK Bar No. 0911067)
                               TROUT UNLIMITED

                               Paul A. Werner (Pro Hac Vice)
                               Steven P. Hollman (Pro Hac Vice)
                               Abraham J. Shanedling (Pro Hac Vice)
                               Rachelle P. Bishop (Pro Hac Vice)
                               SHEPPARD, MULLIN, RICHTER & HAMPTON
                               LLP

                               Attorneys for Trout Unlimited



                         CERTIFICATE OF SERVICE

I hereby certify that on April 6, 2020, I filed foregoing PLAINTIFFS’ JOINT
MOTION TO EXPEDITE CONSIDERATION OF PLAINTIFFS’ JOINT
MOTION TO LIFT STAY using the Court’s CM/ECF system, which serves copies on
counsel of record.
                                                    /s/ Brian Litmans




Pls.’ Joint Mot. to Expedite                                                Page 9
Bristol Bay Economic Development Corp. v. Hladick, Case No. 3:19-cv-00265-SLG


        Case 3:19-cv-00265-SLG Document 66 Filed 04/06/20 Page 9 of 9
